ORDER ON PETITION FOR REHEARING
March 12, 1993.
In our opinion, we held that the employer failed to make a timely selection of a transitional alternative eliminating an optional lump sum benefit. We relied on a Distribution Policy adopted by the employer on March 9, 1989, which we viewed as a selection intended to eliminate the optional form of benefit, to be followed by a timely amendment. See 26 C.F.R. §§ 1.411(d)-4, Q & A 8(b). Defendants-appellees now contend that a material issue of fact exists concerning whether the distribution policy prior to the March 9, 1989 announcement constitutes operational compliance with the regulations.
We have reviewed the materials contained in the petition for rehearing in the light most favorable to the Defendants to determine whether a remand to the district court is necessary. We decline to grant rehearing because the evidence submitted will not support an inference that the Defendants “selected” a transitional alternative prior to the March 9, 1989 Distribution Policy, which plainly was meant to constitute the selection within the meaning of the regulations. See I R. doc. 19 at 14-15; III R. 15-16. The contention that the Defendants “selected” a transitional alternative prior to this date, merely by continuing not to do something that they claim they had not been doing all along, namely awarding lump sum benefits, is untenable. While we recognize that selection of a transitional alternative was an operational requirement that did not call for a contemporaneous plan amendment or special reporting, 26 C.F.R. §§ 1.411(d)-4, Q & A 8(c), the materials now submitted by the Defendants simply do not constitute significantly probative evidence of a selection to eliminate the optional form of benefit prior to the March 9, 1989 Distribution Policy.
The Petition for Rehearing is DENIED.